            Case 1:19-cv-03685-TSC Document 7 Filed 12/12/19 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

------------------------------------------------------------------ x
UNITED STATES POSTAL SERVICE,                                      :
                                                                   :
                                       Plaintiff,                  :
                                                                   :   Case No. 19-3685
            - v. -                                                 :
                                                                   :
NATIONAL ASSOCIATION OF LETTER                                     :
CARRIERS, AFL-CIO,                                                 :
                                                                   :
                                       Defendant.                  :
------------------------------------------------------------------ x

  MOTION OF THE NATIONAL ASSOCIATION OF LETTER CARRIERS, AFL-CIO,
          TO PERMIT NON-RESIDENT/NON-MEMBER ATTORNEY
               JUDD E. COHEN TO APPEAR PRO HAC VICE

        Pursuant to Rule 83.2(d) of the United States District Court for the District of Columbia,

Defendant National Association of Letter Carriers, AFL-CIO (“NALC”), through counsel

Victoria L. Bor, Esquire, moves the Court for an Order admitting Judd E. Cohen, Esquire, pro

hac vice to the bar of this Court for the purpose of representing Defendant NALC in this matter

only, and in support thereof states the following:

                 1.       I am an attorney licensed to practice law in the United States District

Court for the District of Columbia and am a partner at Sherman Dunn, P.C., 900 Seventh Street,

N.W., Suite 1000, Washington, D.C. 20001.

                 2.       Judd E. Cohen, Esquire, is an associate in the firm of Cohen, Weiss and

Simon LLP, 900 Third Avenue, Suite 2100, New York, New York 10022.

                 3.       Mr. Cohen is a member in good standing of the bars of the States for

Minnesota and Oregon.

                 4.       No disciplinary proceedings have been instituted against Mr. Cohen and

he has not been suspended or disbarred by any court.
                                                        1
          Case 1:19-cv-03685-TSC Document 7 Filed 12/12/19 Page 2 of 3




               5.     Mr. Cohen is seeking admission to the bar of the U.S. District Court of the

District of Columbia pro hac vice pursuant to Rule 83.2(d) as to this matter only. His

accompanying declaration is being filed herewith.

       WHEREFORE, Defendant NALC, through counsel, Victoria L. Bor, Esquire, hereby

requests that Judd E. Cohen, Esquire, be admitted pro hac vice to represent NALC in this matter.



Dated: December 12, 2019
                                                    Respectfully submitted,


                                                     /s/ Victoria L. Bor
                                                    Victoria L. Bor
                                                    D.C. Bar No. 288852
                                                    Sherman Dunn, P.C.
                                                    900 Seventh Street, N.W.
                                                    Suite 1000
                                                    Washington, D.C. 20001
                                                    (202) 785-9300
                                                    bor@shermandunn.com

                                                    Counsel for Defendant, National Association
                                                    of Letter Carriers, AFL-CIO




                                                2
Case 1:19-cv-03685-TSC Document 7 Filed 12/12/19 Page 3 of 3
